ORDER
PER CURIAM.
Plaintiffs appeal from the judgment of the trial court in which it determined defendant to be the father of Sean Tandy, awarded Geraldine Johnson, mother of Sean, back support, awarded future child support, and attorney’s fees. The appeal was taken from the amounts of the back support award, the future support award, and the attorney’s fees. We find no error and the judgment is supported by competent and substantial evidence. An opinion would have no precedential value. The parties have been furnished with a memorandum supplementing this order. Accordingly, the judgment is affirmed pursuant to Rule 84.16(b).